     Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 1 of 15 PageID #: 2993



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, INC.; WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.;
and SIERRA CLUB,

                Plaintiffs,

v.                                                          Civil Action No. 3:11-cv-00115

ERP ENVIRONMENTAL FUND, INC.,

                Defendant.

                              VCLF LAND TRUST, INC.’S RESPONSE
                               TO ORDER ENTERED APRIL 25, 2019

         VCLF Land Trust, Inc. (“VCLF”), by its counsel, hereby submits its written response

required by this Court’s Order entered April 25, 2019 (Doc. 125).

                                 PROCEDURAL BACKGROUND

         Plaintiffs and Appalachian Headwaters, Inc. (“Headwaters”) filed herein a Motion to

Enforce The Second Modified Consent Decree and Selenium Settlement Agreement and Award

Attorney’s Fees (“Motion to Enforce”) (Doc. 110). The foregoing motion seeks certain relief

and damages against Defendant ERP Environmental Fund, Inc. (“ERP”) and VCLF Land Trust,

Inc. (“VCLF”). Headwaters and VCLF are each a “nonparty,” as that term is used in Rule 71 of

the Federal Rules of Civil Procedure.

         Plaintiffs and Headwaters have subsequently filed a Motion for an Order to Show Cause

Directing VCLF to Appear in this Action and Show Cause Why the Court (1) Should Not

Exercise Personal Jurisdiction Over It and (2) Should Not Grant the Pending Motion to Enforce




                                                1
  Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 2 of 15 PageID #: 2994



(Doc. 125). This Court granted the foregoing motion by its Order entered April 25, 2019 (Doc.

125).

                                  FACTUAL BACKGROUND

        The present dispute arises from VCLF’s failure to make certain installment payments

required under a Selenium Settlement Agreement that is incorporated by reference into this

Court’s Second Modified Consent Decree entered on October 7, 2016 (Doc. 105) (the Selenium

Settlement Agreement is Appendix F to the Second Modified Consent Decree within Document

105 between pages 72 and 95, there being multiple versions of the agreement and an errata).

Contrary to the assertions of Plaintiffs and Headwaters, ERP is not liable to Plaintiffs and/or

Headwaters in the event VCLF defaults on the required payments. Also, VCLF is not liable to

Plaintiffs in the event VCLF defaults on the required payments. Under the express terms of the

Selenium Settlement Agreement, and specifically Paragraph 13 of said agreement, VCLF agreed

to donate money to Headwaters, but not Plaintiffs or any other party or nonparty. Likewise, the

express terms of the Selenium Settlement Agreement entitle Headwaters to relief in the event of

a default in payment by VCLF, but similar rights are not granted to Plaintiffs or any other party

or nonparty. Thus, the dispute presently before this Court is solely between Headwaters, a

nonparty, and VCLF, a nonparty.

               COURT’S PRESENT JURISDICTION IN THIS CASE
        DOES NOT EXTEND TO THE SELENIUM SETTLEMENT AGREEMENT

        This Court’s Second Modified Consent Decree (Doc. 105) is a final order, with a very

limited exception. Section XVI, Paragraph 105, of the Second Modified Consent Decree states

as follows:

               The Court shall retain jurisdiction over this case until termination
               of this Second Modified Consent Decree with respect to all
               Covered Outfalls, for the purpose of resolving disputes arising

                                                 2
  Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 3 of 15 PageID #: 2995



               under this Decree or entering orders modifying this Decree,
               pursuant to Section XVII (“Modification”) or effectuating or
               enforcing compliance with the terms of this Decree.

(Doc. 105, Page 60 of 95) (emphasis added). Otherwise, the Second Modified Consent Decree

expressly states that it is a final judgment under Rules 54 and 58 of the Federal Rules of Civil

Procedure. (Doc. 105, Page 62 of 105). Pursuant to Rule 59 of the Federal Rules of Civil

Procedure, a final judgment cannot be altered or amended after the expiration of 28 days after

entry of the judgment.

       Section XVII, Paragraph 107, which concerns modification of the Second Modified

Consent Decree, states as follows:

               The terms of this Second Modified Consent Decree, including the
               attached appendices, may be modified only by a subsequent
               written agreement signed by all Parties. Where the modification
               constitutes a material change to this Decree, it shall be effective
               only upon approval by the Court.

Doc. 105, Page 60 of 105). The parties have not modified the Second Modified Consent Decree

by agreement or any subsequent order or decree of this Court. Accordingly, the Retention of

Jurisdiction provision of the Second Modified Consent Decree controls.

       The dispute at issue concerns VCLF’s failure to make installment payments toward the

donation as required by Paragraph 13 of the Selenium Settlement Agreement. The dispute does

not concern any of the “covered outfalls,” such outfalls being clearly described in the Second

Modified Consent Decree, including appendices attached thereto that identify each covered

outfall. In the Second Modified Consent Decree, this Court did not retain jurisdiction to enforce

VCLF’s obligation to make the installment payments required under Paragraph 13 of the

Selenium Settlement Agreement, such obligation having nothing to do with any covered outfall.




                                                 3
  Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 4 of 15 PageID #: 2996



Accordingly, this Court does not have subject matter jurisdiction over this dispute from within

this case.

                   VCLF CONSENTED TO PERSONAL JURISDICTION
                        IN THIS COURT, BUT NOT THIS CASE

        Under the express language of Paragraph 17 of the Selenium Settlement Agreement,

VCLF consents to having this Court enforce the Agreement. However, VCLF did not consent to

having that enforcement brought in this case. As explained below, Rule 71 does not afford this

Court with jurisdiction in this case under the relief sought in the Motion to Enforce.

                    THE MOTION TO ENFORCE SEEKS TO MODIFY
                     THE SECOND MODIFIED CONSENT DECREE
                          AS OPPOSED TO ENFORCING IT

        Rule 71 states as follows:

               When an order grants relief for a nonparty or may be enforced
               against a nonparty, the procedure for enforcing the order is the
               same as for a party.

By its express terms, Rule 71 is limited to enforcement of an order. Plaintiffs and Headwaters

are not seeking to enforce the Second Modified Consent Order as it is written. Rather, they seek

to modify the order to add additional terms and additional relief.

        Rule 70 of the Federal Rules of Civil Procedure governs enforcement of judgments for a

specific act. Rule 70 states as follows:

               (a) Party's Failure to Act; Ordering Another to Act. If a judgment
                   requires a party to convey land, to deliver a deed or other
                   document, or to perform any other specific act and the party
                   fails to comply within the time specified, the court may order
                   the act to be done—at the disobedient party's expense—by
                   another person appointed by the court. When done, the act has
                   the same effect as if done by the party.

               (b) Vesting Title. If the real or personal property is within the
                   district, the court—instead of ordering a conveyance—may
                   enter a judgment divesting any party's title and vesting it in

                                                 4
  Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 5 of 15 PageID #: 2997



                    others. That judgment has the effect of a legally executed
                    conveyance.

               (c) Obtaining a Writ of Attachment or Sequestration. On
                   application by a party entitled to performance of an act, the
                   clerk must issue a writ of attachment or sequestration against
                   the disobedient party's property to compel obedience.

               (d) Obtaining a Writ of Execution or Assistance. On application
                   by a party who obtains a judgment or order for possession, the
                   clerk must issue a writ of execution or assistance.

               (e) Holding in Contempt. The court may also hold the disobedient
                   party in contempt.

In this case, this Court does not expressly order VCLF to undertake any specific act. Rather,

VCLF merely agreed to make a donation to Headwaters in Paragraph 13 of the Selenium

Settlement Agreement. Nowhere in the Second Modified Consent Decree does this Court

expressly order VCLF, a nonparty, to make the payments set forth in Paragraph 13 of the

Selenium Settlement Agreement.

       In Lichtenstein v. Lichtenstein, 425 F.2d 1111, 1113 (3rd Cir. 1970), the Third Circuit

Court of Appeals interpreted Rule 70 as follows in regard to contempt proceedings:

               Where a contempt of court consists of the refusal to pay a sum of
               money, specificity and definiteness require at a minimum that a
               court order subsist which requires that the contemnor perform the
               act of payment of a specific sum. In re Rubin, supra; NLRB v.
               Deena Artware, Inc., 261 F.2d 503, 509-510 (C.A.6, 1958), rev'd
               on other grounds, 361 U.S. 398, 80 S. Ct. 441, 4 L. Ed. 2d 400
               (1960). A court order which provides for a prospective extra-
               judicial determination of liability lacks the requisites of specificity
               and definiteness to sustain a finding of contempt for failure to
               perform the act of payment.

In this case, there was a specific sum set forth in Paragraph 13 of the Selenium Settlement

Agreement, but this Court did not expressly order VCLF to pay the sum with any specificity or

definiteness. Also, prospective extra-judicial determinations of liability, in this case determining



                                                  5
  Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 6 of 15 PageID #: 2998



the value of the membership certificate to offset against the debt, remain to be determined. Even

if Rule 70 applied to Paragraph 13 of the Selenium Settlement Agreement, there are no

enforcement remedies available to Plaintiffs or Headwaters.

                           HEADWATERS IS COMMENCING
                      AN ACTION IN VIOLATION OF RULE 3 OF THE
                        FEDERAL RULES OF CIVIL PROCEDURE

       Plaintiffs and Headwaters are seeking a declaratory relief, equitable relief, and a

monetary judgment against VCLF (and ERP) through a Motion to Enforce (Doc. 110) brought

under Rule 71. As explained above, Rule 71 does not apply to the particular relief being sought

by Plaintiffs and Headwaters. The Motion to Enforce asserts breach of contract and

fraud/rescission claims against VCLF (and ERP, notwithstanding that it has no obligation to

make the donation at issue). Pursuant to Rule 3 of the Federal Rules of Civil Procedure, “[a]

civil action is commenced by filing a complaint with the court.” Plaintiffs and Headwaters

disregarded this requirement and are seeking a summary judgment in their favor, without any

hearing, and without allowing VCLF (or ERP) to file a response, assert affirmative defenses, call

witnesses, introduce evidence to refute the relief and monetary damages that are sought, and

have a jury decide the dispute (at least with respect to those issues triable to a jury).

          THE REQUESTED DECLARATORY RELIEF SERVES NO PURPOSE

       In their Motion to Enforce (Doc. 110), Plaintiffs and Headwaters seek the following

declaratory relief:

               An Order declaring that Defendant and/or VCLF to have failed to
               perform the obligations set forth in Paragraph 13 of the Selenium
               Settlement Agreement.

(Doc. 110, Page 2 of 4). The language of Paragraph 13 clearly makes VCLF solely liable for the

donation at issue. There is no dispute that VCLF has not made required payments, although a



                                                   6
  Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 7 of 15 PageID #: 2999



dispute does exist regarding the amount of the current arrearage, if any. A declaration that ERP

failed to perform any obligation under Paragraph 13 would be contrary to law because ERP has

no obligations under the express language of that paragraph. In fact, ERP is not referenced in

Paragraph 13. VCLF does not dispute that it is in default under Paragraph 13. However, a mere

declaration of default serves no purpose beyond the judicial admission stated herein.

       The Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., allows this Court to grant

declaratory relief. "A court may constitutionally exercise jurisdiction in a declaratory judgment

proceeding only when 'the complaint alleges an actual controversy between the parties of

sufficient immediacy and reality to warrant issuance of a declaratory judgment.'" Fredeking v.

JPMorgan Chase Bank, N.A., 2019 U.S. Dist. LEXIS 25777 (S.D.W.Va. Feb. 19, 2019) (quoting

Volvo Constr. Equip. N. Am. v. CLM Equip. Co., 386 F.3d 581, 592 (4th Cir.2004) (internal

quotations omitted)). A federal district court also has "unique and substantial discretion in

deciding whether to declare the rights of litigants." Id. (quoting Wilton v. Seven Falls Co., 515

U.S. 277, 286 (1995)). Judicial efficiency, including avoiding duplicitous litigation, are factors

to be considered by the court when deciding whether to exercise jurisdiction. Id. (citations

omitted)

       Although VCLF concedes that it is in default, it disputes that Plaintiffs are entitled to any

relief, and it disputes that Headwaters is entitled to the equitable relief and monetary damages

that it seeks. VCLF is entitled to assert all affirmative defenses available under law and equity,

including without limitation defenses available under the West Virginia Uniform Commercial

Code. A declaration that a breach of contract occurred is not a stand-alone claim, and it is more

appropriately addressed in connection with a breach of contract claim. See ACA Fin. Guar.

Corp. v. City of Buena Vista, 298 F. Supp. 3d 834, 842-43 (2018), aff'd ACA Fin. Guar. Corp. v.



                                                 7
  Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 8 of 15 PageID #: 3000



City of Buena Vista, 917 F.3d 206 (4th Cir. 2019) (also declining to address a request for a

declaration of a right to foreclose where the right to foreclose was not being disputed). There is

no judicial efficiency in entering declarations that a party breached a contract. A claim for breach

of contract is the proper way to resolve such an issue.

           THE REQUESTED EQUITABLE RELIEF IS CONTRARY TO LAW

        In their Motion to Enforce (Doc. 110), Plaintiffs and Headwaters seek the following

equitable relief:

                An Order specifically enforcing the Second Modified Consent
                Decree and the Selenium Settlement Agreement by ordering the
                following:

                a. Directing Defendant and/or VCLF (i) to pay to Headwaters, via
                   cashier’s check or electronic funds transfer and within 14 days,
                   an amount equal to VCLF’s arrearage, as of the date of the
                   payment, resulting from its nonpayment of its monthly
                   obligations of $150,000 per month under Paragraph 13 of the
                   Selenium Settlement Agreement ($1,950,000 as of March 1,
                   2019); and (ii) to pay to Headwaters, via cashier’s check or
                   electronic funds transfer on the first of each month thereafter
                   through and including October 1, 2019, $150,000 in
                   accordance with Paragraph 13 of the Selenium Agreement; and

                b. Directing Headwaters to endorse and deliver the membership
                   certificate in the Virginia LLC to VCLF Land Trust, Inc., upon
                   the satisfaction of VCLF’s $6,000,000 obligation under
                   Paragraph 13 of the Selenium Agreement.

(Doc. 110, Page 2 of 4). Subparagraph a, above, seeks specific performance of an obligation to

make payments. “Specific performance requires that there be no adequate remedy at law.”

Manning v. Bleifus, 166 W. Va. 131, 134 (1980) (citations omitted). Here, there is an adequate

remedy at law, namely a monetary judgment for the amount of the arrearage, it being noted that

Plaintiffs and Headwaters also seek a monetary judgment (thus proving it is adequate, assuming

there is an arrearage, which is denied). The amount of the arrearage is in dispute because



                                                 8
  Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 9 of 15 PageID #: 3001



Headwaters accepted delivery and assumed ownership of the membership certificate, but the

value of that membership certificate has yet to be determined. As noted in Paragraph 13 of the

Selenium Settlement Agreement, the value of the membership certificate, which is essentially

represented by the value of the land held by the Virginia LLC (such land being referred to as the

"Loudoun Property" by Plaintiffs and Headwaters), is an offset to the arrearage.

       Subparagraph b, above, seeks to rescind the transfer of a membership certificate for a

limited liability company based on grounds of fraud. A claim for rescission based on fraud is

made in equity. Laurie v. Thomas, 170 W. Va. 276, 279 (1982). see also W. Va. Code § 46-3-

202. In regard to a claim for rescission based on fraud, the Supreme Court of West Virginia

stated as follows in Matney v. Blakely, 97 W. Va. 291, 296 (1924):

               In order to entitle a party to rescission of a contract on the ground
               of fraud and misrepresentation he must act promptly and demand
               rescission upon discovery of the fraud, or give some good excuse
               for unreasonable delay. He cannot hold on to the contract and act
               under it after discovery of fraud, and then when he finds it is not
               fruitful, demand rescission.

Id. (citing Deegans Coal Company v. Hedrick, 91 W. Va. 377, 113 S.E. 262 (1922)). In their

Memorandum in Support of Motion to Enforce The Second Modified Consent Decree and

Selenium Settlement Agreement And Award Attorney’s Fees (Doc. 111), Plaintiffs and

Headwaters state as follows:

               After taking possession, Headwaters took good faith efforts to
               cause the Virginia LLC to sell its interests in the Loudoun
               Property, but those efforts have not led to a sale.

(Doc. 111, Page 4 of 13). Specific efforts undertaken by Headwaters are then identified.

Headwaters ultimately concluded that a sale of the Loudoun Property would not be fruitful, so it

now seeks rescission. Worth noting is that Headwaters could have made the efforts to assess the

value of the Loudoun Property after the default, but before taking title to the membership

                                                 9
 Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 10 of 15 PageID #: 3002



certificate. More importantly, Headwaters could have (and should have) conducted due

diligence regarding the value of the Loudoun Property before it agreed to accept the membership

certificate as collateral to secure the payment obligation in Paragraph 13 of the Selenium

Settlement Agreement. Prior to entering into the Selenium Settlement Agreement, VCLF

provided Plaintiffs and Headwaters with sufficient information concerning the land to put them

on notice as to certain features of the title to the land and of the land itself of which they now

complain. The law does not support rescission under the allegations contained in the Motion to

Enforce and Memorandum in Support thereof, putting aside the fact that those allegations should

be set forth in a Complaint filed in this Court with a proper summons then being issued before

this Court should even consider granting the relief being sought.

                       SUMMARY JUDGMENT IS NOT PROPER
                     BECAUSE MATERIAL FACTS ARE IN DISPUTE

       In their Motion to Enforce (Doc. 110), Plaintiffs and Headwaters seek monetary damages

through a summary judgment. The specific request is as follows:

               A Judgment in favor of Plaintiffs and Headwaters in the amount of
               VCLF’s arrearage as of the date of the entry of the Judgment.

(Doc. 110, Page 2 of 4). In their Memorandum in Support of the Motion to Enforce (Doc. 111),

Plaintiffs and Headwaters contend that this Court can summarily enforce the provisions at issue,

being Paragraph 13 of the Selenium Agreement. The request essentially being made by

Plaintiffs and Headwaters is that this Court enter summary judgment in their favor against both

ERP and VCLF. Yet, Plaintiffs and Headwaters have not filed a Complaint that sets forth the

claims they are pursuing, and they have not filed a motion for summary judgment pursuant to

Rule 56 of the Federal Rules of Civil Procedure.




                                                  10
 Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 11 of 15 PageID #: 3003



       As previously noted, ERP is not obligated to make the donation at issue to Plaintiffs or

Headwaters, so summary judgment entered against it would be contrary to the express language

of this Court's Second Modified Consent Decree and the Selenium Settlement Agreement.

Plaintiffs are not entitled to the donation under a plain reading of the Selenium Settlement

Agreement. Thus, a summary judgment in its favor as to ERP, VCLF, or any other party would

contradict the express language of this Court's Second Modified Consent Decree and the

Selenium Settlement Agreement. Headwaters is the only party entitled to receive the donation,

and VCLF is the only party required to pay the donation. Thus, if proper procedures were

followed and an arrearage were proven to exist that warranted entry of a judgment, such a

judgment, but not necessarily a summary judgment, could only be entered against VCLF.

       Even if Plaintiffs and Headwaters could cure their procedural mistakes (or such mistakes

are ignored), summary judgment is not appropriate because there are material facts in dispute.

The allegations before this Court do not allow it to rule as a matter of law that there was clear

and convincing evidence of fraud that allows rescission of the membership certificate that was

foreclosed upon by Headwaters. If the transfer of the membership certificate to Headwaters is

not rescinded, then this Court cannot determine the amount of the judgment, if any, until the

value of the membership certificate is determined. Plaintiffs and Headwaters allege that an

approximate 300-acre parcel of land on the Potomac River within an approximate one-hour drive

of Washington, D.C. has no value whatsoever. Such an allegation is incredible and clearly not to

be relied upon for purposes of granting a summary judgment.




                                                 11
 Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 12 of 15 PageID #: 3004



                 HEADWATERS HAS NOT INTERVENED IN THIS CASE

        Pursuant to Rule 24 of the Federal Rules of Civil Procedure, “[o]n timely motion, the

court must permit anyone to intervene who” meets certain requirements. Under subparagraph (c)

of that rule:

                A motion to intervene must be served on the parties as provided in
                Rule 5. The motion must state the grounds for intervention and be
                accompanied by a pleading that sets out the claim or defense for
                which intervention is sought.

Headwaters has not sought to intervene in this civil action. Accordingly, it has no rights except

those expressly granted to a nonparty under Rule 71. Rule 71 allows a nonparty to enforce an

order, but it does not allow a nonparty to seek declaratory relief, equitable relief, or obtain a

monetary judgment (beyond what may be included in the order that is the subject of Rule 71).

Put another way, Rule 71 does not dispense with the rest of the Federal Rules of Civil Procedures

so as to allow a nonparty to circumvent requirements for filing a Complaint, issuing a summons,

and the various other rules that are in place to protect due process and other Constitutional rights.

            ATTORNEY’S FEES ARE NOT RECOVERABLE AGAINST VCLF

        Plaintiffs and Headwaters seek reimbursement of attorney’s fees from VCLF pursuant to

Paragraph 90 of the Second Modified Consent Decree. The Selenium Settlement Agreement was

incorporated by reference into the Second Modified Consent Decree, but the reverse did not

occur. Paragraph 90 of the Second Modified Consent Decree states, in pertinent part, as follows:

                Substituted Defendant agrees to pay Plaintiff’s reasonable costs,
                including attorney’s fees and expert witness fees, for their work
                conducted after the Effective Date of the Second Modified Consent
                Decree and related to (a) ... and (b) proceeding to interpret or
                enforce the terms of the Second Modified Consent Decree.




                                                  12
 Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 13 of 15 PageID #: 3005



VCLF is not the “Substituted Defendant” for purposes of the Second Modified Consent Decree

and Paragraph 90 thereof. VCLF is a nonparty, as conceded by Plaintiffs and Headwaters in

their Motion to Enforce (Doc. 110) and Memorandum in Support thereof (Doc. 111).

                                           SUMMARY

        This Court can stay within the four corners of the Second Modified Consent Decree,

including the Selenium Settlement Agreement that is Appendix F thereto, and readily ascertain

that it lacks subject matter jurisdiction over the matters pleaded in the Motion to Enforce. It can

also ascertain that the Motion to Enforce is not seeking to enforce the Second Modified Consent

Decree, but, rather, it seeks to modify and expand it in contravention of Rules 70 and 71. It can

further ascertain that Plaintiffs have no rights against ERP or VCLF with respect to VCLF’s

default in failing to make required payments under the Selenium Settlement Agreement.

Headwaters may have claims against VCLF for the default, but this case is not the proper case

for resolving those claims. If Headwaters wants its claims heard, then it should file a Complaint,

in accordance with Rule 3, so that VCLF can file a response, including affirmative defenses, and

otherwise be afforded the due process that the Federal Rules of Civil Procedure provide.

                                         CONCLUSION

        For the reasons stated above, VCLF Land Trust, Inc., by counsel, respectfully requests

this Court to enter an order that: (i) denies the Motion to Enforce The Second Modified Consent

Decree and Selenium Settlement Agreement and Award Attorney’s Fees (“Motion to Enforce”)

(Doc. 110); and (ii) dismisses the show cause set forth in its Order entered April 25, 2019 (Doc.

125).


                                              VCLF LAND TRUST, INC.
                                              By Counsel



                                                13
 Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 14 of 15 PageID #: 3006




/s/ Kevin M. Rose
Kevin M. Rose, Esquire
West Virginia Bar No. 9030
BotkinRose PLC
3190 Peoples Drive
Harrisonburg, Virginia 22801
(540) 437-0019 (office)
(540) 437-0022 (fax)
krose@botkinrose.com
Counsel for Defendants ERP and VCLF




                                      14
 Case 3:11-cv-00115 Document 132 Filed 04/30/19 Page 15 of 15 PageID #: 3007




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, INC.; WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.;
and SIERRA CLUB,

               Plaintiffs,

v.                                                            Civil Action No. 3:11-cv-00115

ERP ENVIRONMENTAL FUND, INC.,

               Defendant.

                                  CERTIFCATE OF SERVICE

       I, Kevin M. Rose, do hereby certify that on April 30, 2019, I electronically filed the

foregoing VCLF LAND TRUST, INC.’S RESPONSE TO ORDER ENTERED APRIL 25,

2019, with the Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel registered to receive notice, including the following:

                       Derek O. Teaney
                       Appalachian Mountain Advocates, Inc.
                       P. O. Box 507
                       Lewisburg, West Virginia 24901
                       Counsel for Plaintiffs and
                       Nonparty Appalachian Headwaters, Inc.

                                                       /s/ Kevin M. Rose
                                                       Kevin M. Rose, Esquire
                                                       West Virginia Bar No. 9030
                                                       BotkinRose PLC
                                                       3190 Peoples Drive
                                                       Harrisonburg, Virginia 22801
                                                       (540) 437-0019 (office)
                                                       (540) 437-0022 (fax)
                                                       krose@botkinrose.com
                                                       Counsel for Defendants ERP and VCLF

                                                 15
